Citation Nr: 0843366	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  01-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a dental disability claimed to be caused by 
medical treatment provided by the Department of Veterans 
Affairs (VA).

2.  Whether there was clear and unmistakable error (CUE) in a 
November 6, 1974, dental rating decision which denied service 
connection for dental trauma to teeth numbers 7, 8, 9, and 
10.

3.  Entitlement to an effective date earlier than May 9, 
2005, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental trauma to 
teeth numbers 7, 8, 9, and 10. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from December 1959 to 
October 1963, and from January 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2001, August 2004, and September 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

On July 12, 2002, the Board issued a decision denying 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a dental disability claimed to be caused by medical 
treatment provided by VA.  The veteran appealed the July 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in November 2004 the Court vacated the 
July 2002 decision and remanded the case to the Board.  The 
Secretary appealed the case to the U.S. Court of Appeals for 
the Federal Circuit, which dismissed the Secretary's appeal.  
Thereafter, the Board remanded the case in October 2006.

The veteran testified before a Veterans Law Judge in June 
2002.  The latter individual is no longer employed by the 
Board, and in consequence, the veteran was offered the 
opportunity for another Board hearing.  Based on his 
affirmative response, he was scheduled for a September 2008 
Board hearing, but failed to report.  The Board consequently 
finds that his request for a second Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

In a September 2005 rating decision, the RO granted service 
connection for teeth 7, 8, 9 and 10 for outpatient dental 
treatment purposes, but advised the veteran of the pertinent 
regulations which would appear to preclude actual dental 
treatment because of certain time limits.  Although the 
veteran disagreed that he would be time-barred, the Board 
notes that the actual determination concerning eligibility 
for outpatient dental treatment is a matter properly within 
the purview of the Veterans Health Administration, and not 
the RO.  Consequently, RO should refer the matter to the 
appropriate VA outpatient dental clinic for a determination 
of the veteran's eligibility for outpatient dental treatment 
in light of the September 2005 decision.


FINDINGS OF FACT

1.  Prior to the onset of VA dental treatment, tooth number 6 
was in a state of disrepair.

2.  In 1997 VA placed a bridge from tooth 6 to tooth 7; by 
1999 the bridge had failed and the veteran was advised to 
seek private dental treatment of tooth 6.

3.  By July 2000, tooth 6 was decayed to the point that it 
could not be saved.

4.  The deterioration of tooth 6 was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran's medical treatment; nor was it the 
result of an event not reasonably foreseeable.

5.  A November 6, 1974, dental rating decision denied service 
connection for dental trauma to teeth 7, 8, 9, and 10.  The 
veteran did not perfect an appeal to that rating decision.

6.  The November 6, 1974, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment. 

7.  A claim, formal or informal, for service connection for 
PTSD was not received until November 12, 2004.

8.  The evidence shows that entitlement to service connection 
for PTSD was present at the time of the application for 
benefits.


CONCLUSIONS OF LAW

1.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a dental disability claimed to be caused by 
medical treatment provided by VA have not been met.  38 
U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361 (2008). 

2.  The November 6, 1974, rating decision is final.  38 
C.F.R. §§ 19.112, 19.118, 19.153 (1974)

3.  The November 6, 1974, rating decision that denied service 
connection for dental trauma to teeth 7, 8, 9, and 10 was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2008). 

4.  The criteria for assignment of an effective date of 
November 12, 2004, for the grant of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and as to the claim for compensation 
benefits under 38 U.S.C.A. § 1151, VA provided the veteran 
with the contemplated notice in a March 2007 correspondence, 
including as to the information and evidence necessary to 
establish the initial rating and effective date in the event 
his claim was successful.  His claim was thereafter 
readjudicated in a November 2007 supplemental statement of 
the case.  The Board notes in passing that the Court's 
November 2004 Memorandum Decision determined that VA erred in 
not advising the veteran to submit relevant evidence in his 
possession.  The regulation establishing that notice 
requirement was amended effective May 2008 to remove the 
referenced obligation.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the March 2007 correspondence fully 
complied with 38 U.S.C.A. § 5103(a) and 3.159, as well as the 
Court's November 2004 decision.

With respect to the allegation of CUE in the November 1974 
dental rating, inasmuch as the claim must be decided based on 
the evidence of record at the time of the challenged 
decision, the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) and its 
implementing regulation at 38 C.F.R. § 3.159 are not for 
application.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

As to the earlier effective date claim, the veteran was 
provided with notice as to the underlying service connection 
claim in a November 2004 correspondence.  He was provided 
with notice, with respect to the PTSD and 38 U.S.C.A. § 1151 
claims, of the information and evidence concerning the 
initial disability rating and effective date to be assigned 
in March 2007 and August 2008 correspondences.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the RO did not readjudicate the claims following the 
August 2008 correspondence, the veteran did not submit any 
additional argument or evidence.  Readjudication under those 
circumstances would be of no benefit to the veteran.  See 
generally, Medrano v. Nicholson, 21 Vet. App. 165, 172-73 
(declining to find error in the failure to readjudicate the 
claim because, in the absence of additional evidence, 
returning the claim to the RO would have resulted in a 
readjudication of the matter on exactly the same evidence and 
law previously considered by the RO).  The Board also points 
out that the veteran has not alleged any prejudice flowing 
from the failure to provide him with the above notice, as to 
the PTSD claim, before the September 2005 rating decision.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008) (clarifying 
that prejudice is not presumed from the failure to provide 
preadjudicatory notice of a downstream element where the 
underlying claim for service connection has been 
substantiated).  Compare Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007). 

The Board consequently finds that there is no cognizable 
notice deficiency in this case.  The November 2004, March 
2007, and August 2008 notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency as to the March 2007 letter was cured by the 
issuance of a November 2007 supplemental statement of the 
case, obviating any need to address whether the veteran was 
prejudiced by a notice error.  Based on the procedural 
history of this case, the Board concludes that VA has 
complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the veteran contends 
that his service dental records are incomplete.  (This 
contention forms the primary basis for his CUE claim.)  He 
believes that dozens of records are missing, and alleges 
cover-ups by the service department and VA, malfeasance, 
misfeasance and various crimes by service personnel to 
explain the purported absence of records showing dental 
trauma during his first period of service.  He contends that 
the absence from the records of dental X-ray studies, as well 
as discrepancies in the chronologic listing of dental care 
proves that the records are incomplete or falsified.  He 
asserts that his service department assigned him two social 
security numbers, which might explain why the National 
Personnel Records Center (NPRC) has been unable to obtain 
additional records.  

The Board points out that the veteran's dental records were 
obtained in October 1974 from the NPRC.  Further searches by 
the NPRC, prompted by the veteran's belief in the existence 
of additional records, have not resulted in the location of 
any additional dental records.  The Board has reviewed the 
dental records, and finds that they appear complete on their 
face.  The veteran has not provided a persuasive explanation 
as to why his service department would forward his dental X-
rays in the first place, given that X-ray findings are 
included on the dental clinic entries already on file.  The 
veteran is correct that there are some discrepancies in the 
chronologic listing of treatment on one dental form.  This 
implies that the referenced form was redone for some reason, 
but does not logically imply a cover-up or falsification of 
the record, or even imply that any records are missing.  It 
certainly does not suggest that multiple pages of dental 
records were destroyed by the service department or by VA.

Although the veteran contends that he was issued two social 
security numbers in service, this is not supported by the 
actual service medical and dental records.  In fact, the 
service records on file covering both periods of service show 
that the veteran was never identified by a social security 
number; his records were indexed by a service number.  The 
NPRC searched for records under the appropriate service 
number.

The Board notes in passing that the RO has continued to make 
attempts to obtain service dental records for the veteran 
from the evolving list of possible sources he has identified.  
The RO made inquiries as to the ship logs of the vessels the 
veteran served aboard.  VA was informed in July 2005 by the 
National Archives and Records Administration that medical and 
dental logs are not retained permanently, but rather follow a 
disposition schedule (leading to possession by the NPRC).  
The RO attempted to obtain dental records directly from 
certain service medical facilities identified by the veteran, 
but was informed by the service department that his 
description of the facilities was too vague to permit 
identification and allow for a search.  He was informed of 
the service department's response in July 2008, but did not 
respond with any clarifying information.

Based on the above, the Board finds that any further efforts 
to obtain additional service dental records for the veteran 
would be futile.  

The veteran has suggested in a vague manner that VA has 
failed to assist him by not taking measures such as meeting 
with him.  On review of the record the Board is satisfied 
that VA has complied with the pertinent statutory and 
regulatory requirements for assisting the veteran in his 
claims.  The veteran has also indicated that two certain 
individuals have reviewed the record and discovered a number 
of errors with the November 1974 dental rating.  He requests 
that VA obtain the evaluations of those persons in connection 
with the CUE claim.  The Board points out that the veteran 
bears the responsibility of presenting argument in support of 
his CUE claim.  It is not VA's responsibility to solicit the 
opinions of others as to the merits of the veteran's claim.

In short, VA has, to the extent possible, fulfilled its duty 
to assist the veteran in obtaining records in connection with 
his claims.

In addition, the record shows that the veteran was examined 
by VA in connection with his 38 U.S.C.A. § 1151 claim in 
October 2007 for the specific purpose of determining whether 
he experienced additional dental disability resulting from VA 
treatment.  The veteran has not challenged the adequacy of 
the examination.  The veteran has noted that a 
chewing/swallowing study has not been undertaken on him, as 
suggested by a December 2004 examiner.  Such a study would 
not be relevant to the question of whether VA dental 
treatment in 1997 caused additional disability in this case.  
Consequently, remand of the case for such a study is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  38 U.S.C.A. § 1151

Factual background

The veteran's service dental records show that teeth numbers 
7, 8, 9, and 10 were extracted in November 1961; the records 
do not reference precipitating trauma.  A November 1965 entry 
in the service treatment records indicate that the veteran 
fell twice, sustaining injury to teeth numbers 11 through 15, 
which were stabilized with a bar.  

In September 1974, the veteran requested compensation for 
dental work which had been done on his teeth.  In a dental 
rating decision of November 6, 1974, the RO determined that 
although records showed that teeth numbers 7 through 10 were 
extracted during service, service connection could not be 
granted in the absence of a showing of dental trauma to those 
teeth.  In the same decision, the RO granted service 
connection for teeth numbers 11, 12, 13, 14 and 15 on the 
basis of dental trauma.  In a letter received by VA shortly 
thereafter, he indicated that his four front teeth had been 
extracted because of their inadequate condition.  

In April 1996, the veteran again filed a claim for VA dental 
benefits.  A VA dental examination report dated in June 1996 
shows that the veteran had a fixed bridge extending from 
tooth number 6 to number 11, which replaced missing teeth 
numbers 7, 8, 9, and 10.  The examiner noted that calculus 
and stains were present in all areas, and that the veteran 
obviously had an increased decay rate.  The veteran was 
diagnosed as having generalized dental deterioration, and the 
examiner indicated that the veteran was in need of dental 
treatment.

In an unappealed July 1996 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for dental trauma.

In July 2000, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 on the basis that he had received 
substandard dental care at a VA medical center (VAMC).  He 
alleged poor workmanship regarding bridgework performed by 
the VAMC, and he requested benefits for all teeth that had 
been adversely affected.

On file are VA dental treatment records showing that in 
September 1996, he requested fillings on teeth that were 
eligible for treatment.  Physical examination showed that his 
oral hygiene was poor.  X-ray studies revealed defects in 
teeth numbers 6 and 11.  A later September 1996 entry notes 
that treatment was authorized only for teeth numbers 11 
through 15, and that the veteran was advised to see a private 
dentist for multiple problems with his teeth.  The entry 
lastly noted that teeth numbers 11 and 13 would be cleaned 
and that cavities would be excavated.  

A December 1996 entry shows that the veteran failed to appear 
for an appointment.  A February 1997 entry notes that the 
veteran arrived late for an appointment and could not be 
treated in time because of another appointment he had later 
that day.  A March 1997 entry shows he failed to appear for a 
dental appointment.  In April 1997 he claimed that he never 
received notice of March 1997 appointments; the VAMC 
determined that the notices had not been returned as 
undeliverable, verified his address, and rescheduled him for 
May 21, 1997; he failed to report for the May 21, 1997 
appointment.

In June 1997 the veteran called to schedule an appointment, 
but was told he probably could not be seen before September 
1997.  In August 1997, he was given an appointment for 
September 12, 1997.  A September 1997 entry shows that he 
presented for a crown on tooth number 13.  A record dated in 
October 1997 shows that an impression was taken at tooth 
number 13.  A later October 1997 entry shows that the crown 
was cemented at tooth number 13.  

A dental treatment record dated November 14, 1997 shows that 
the veteran presented for a bridge for teeth numbers 6 
through 11.  Examination showed that tooth number 6 had gross 
decay, and that the crown had broken off at the gum line.  
Reconstruction of the tooth was started.  A later November 
entry shows that an impression was made on tooth number 6 and 
that he was seen for post and core buildup.  A record dated 
in December 1997 shows that a bridge for teeth numbers 6 
though 11 was delivered and cemented.  The veteran 
subsequently received work on several other teeth not 
involved in this appeal.

A dental progress note dated in December 1999 shows that the 
veteran complained of a "fractured" bridge.  Examination 
showed that the bridge from teeth numbers 6 to 11 was loose, 
although the veteran denied any pain.  The fixed partial 
denture (FPD) at tooth number 6 was loose and not stable, and 
there was decay.  At the next dental appointment on January 
3, 2000, examination showed that the veteran had an FPD from 
teeth 6 through 11, with decay on 6 and 11.  The entry noted 
that he was eligible for treatment only on teeth number 11, 
12, 13, 14, and 15.  He was offered the option of having the 
FPD from 6 to 11 removed, with work done to tooth number 11 
to restore it, but that he would be charged for the 
restoration from tooth number 6 to 10.  The entry noted that 
if tooth number 11 required extraction, a removable partial 
denture would be fabricated.  

After the patient was informed that he would be charged for 
the non-eligible teeth, he refused treatment.  An addendum to 
that entry notes that VA regulations did not permit removing 
the bridge, and that therefore the bridge would be 
disconnected from tooth number 11 (to allow for treatment of 
only that tooth), and the veteran would seek private dental 
care for teeth numbers 6 to 10.  The entry noted that the 
veteran was not in pain and that the teeth involved were 
endontically treated with no sign of active infection.  

An entry made two days later in January 2000 shows that the 
veteran presented to the dental service demanding that VA 
replace the bridge from teeth numbers 6 to 11 because VA had 
previously worked on the bridge in 1997 despite the non-
eligibility of teeth numbers 6 through 10.  Physical 
examination showed decay on teeth 6 and 11.  The veteran was 
reminded that teeth 6, 7, 8, 9, and 10 were not eligible for 
treatment, but that VA could treat tooth number 11 with a 
filling or crown as needed; he was advised that a new bridge 
for teeth 6 to 11 could not be authorized.  

In February 2000, the veteran presented for evaluation of 
teeth numbers 11 through 15, but again requested replacement 
of the bridge on teeth numbers 6 through 11.  Physical 
examination demonstrated poor oral hygiene.  The examiner 
noted that the veteran had recurrent decay, probably 
secondary to his poor oral hygiene.  The veteran requested 
treatment for teeth numbers 13 through 15, and he was advised 
that the bridge for numbers 6 though 11 was loose and would 
soon require treatment.  Other treatment records noted poor 
oral hygiene.

A note from a private dentist at the Salem Dental Center 
dated in July 2000 indicates that he saw the veteran as a 
patient and was of the opinion that teeth numbers 6 and 11 
were unsavable, and needed to be extracted because the decay 
was too deep.  

A VA dental treatment record dated in August 2000 shows that 
the veteran had caries removed and a temporary post and core 
placed on tooth number 11.  Additional work was performed on 
that tooth between September and November 2000, but in 
December 2000 the tooth was lost due to poor crown root 
ratio.  

At a May 2002 VA clinical dental examination, the veteran 
informed the examiner that the dental work performed in 1997 
only lasted one year, and that he had decayed areas around 
the number 6 and number 11 abutment teeth.  The veteran 
requested that the examiner provide an opinion as to whether 
the 1997 dental work had been properly accomplished.  The 
dentist stated that in his opinion, properly done restorative 
work should, with good home-care, last much longer than one 
year. 

At his June 2002 Board hearing, the veteran testified that 
the bridgework installed by VA in 1997 was not adequate 
because it should have used three pins instead of one pin.  
He asserted that tooth number 6 and tooth number 11 were 
originally used to anchor a bridge which was built in 1974.  
He said that he had no problems until 1996 when a VA dentist 
found that there was some decay under teeth 6 and 11, and 
advised that they would have to remove his 22-year old bridge 
in order to get rid of the decay, perform a root canal in 
tooth number 6, and then put a new bridge in place.  He said 
that the above course of action was accomplished, but that 
the work only lasted for one year.

At a December 2004 VA examination, the veteran complained of 
digestive and speaking problems secondary to dental trauma.  
The examiner noted that the record did not document a 
specific diagnosis of a digestive disorder.  The examiner 
concluded that the veteran did not have a definite digestive 
disorder that could be secondary to his dental problems.  He 
noted that the veteran was not malnourished.  He concluded 
that the veteran did likely have trouble with articulation 
from the dental problems, but was able to communicate 
effectively with no significant speech impairment.  He also 
noted that the veteran likely had chewing problems, which did 
not affect his health.

At a second VA examination in December 2004, the veteran 
contended that he was unable to eat raw foods, and that his 
nutritionist felt he had a problem with eating.  Physical 
examination showed that the veteran had a prosthesis 
replacing his missing teeth.  There was gingivitis, but no 
speaking deficit.  The examiner noted that a physician he 
consulted with (and who was familiar with the veteran) 
indicated that the veteran had not reported any mastication 
problems.  The examiner noted that treatment records did not 
show complaints of digestive disability, although he observed 
that chewing efficiency with dental prostheses tends to be 
decreased when compared to efficiency with natural dentition.

The veteran attended another VA examination in October 2007.  
The examiner reviewed the claims files.  He noted the 
veteran's history of treatment in service and by VA in 1997.  
Physical examination showed loss of bone in the maxilla and 
mandible, but with no associated tooth loss.  The examiner 
noted that the bridge from teeth numbers 6 to 11 was replaced 
in 1997 secondary to gross decay and concluded that the loss 
of tooth 6 was due to caries and not to substandard dental 
work.  He noted that the veteran had a history of caries with 
loss of teeth, and opined that the dental work performed in 
1997 was lost due to caries.

Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of [38 U.S.C.] shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of [38 
U.S.C.], and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable . . .

For claims received by VA on or after October 1, 1997, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to the veteran's condition after such treatment has 
stopped.  38 C.F.R. § 3.361(b).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The record shows that the bridgework performed by VA in 1997 
extended from tooth number 6 to tooth number 11.  Inasmuch as 
service connection for dental trauma to tooth number 11 is 
already in effect, and as teeth 7 through 10 were clearly 
missing for decades prior to VA dental treatment in 1997, the 
only tooth for consideration of whether additional disability 
was sustained due to VA treatment is tooth 6.  

The record shows that when the veteran presented for 
placement of a bridge from tooth 6 to tooth 11 in December 
1997, tooth 6 was already noted as having gross decay with 
the crown broken off at the gum line.  Subsequent to the 
dental treatment, the tooth again began to develop decay.  VA 
treatment records attributed the decay to poor oral hygiene 
rather than to inadequate dental work.  None of the treatment 
records suggest that the deterioration (and eventual 
extraction) of tooth 6 was caused by substandard dental 
treatment, or even to the dental treatment itself.  The 
treatment records themselves do not demonstrate that the 
severity of the tooth decay was worse after the VA dental 
work than it had been before the dental work was undertaken 
in 1997.  In fact, despite advisements in January 2000 and 
February 2000 for the veteran to seek treatment from a 
private dentist, he did not do so for quite some time, and it 
was not until several months later in July 2000 that the 
condition of tooth number 6 was described as being unsavable.

In order to resolve whether in fact the VA dental treatment 
resulted in additional disability to tooth 6, the veteran was 
examined by a VA dentist in October 2007.  Following review 
of the record and examination of the veteran, the examiner 
concluded that the bridge from tooth 6 to tooth 11 was lost 
due to caries, and that the loss of tooth 6 in particular was 
secondary to caries and not to substandard dental work.  In 
essence, the examiner found that the veteran did not 
experience additional dental disability as the result of VA 
dental treatment.  Instead, the veteran's caries, and not the 
dental treatment, were responsible.

Although the May 2002 VA dentist concluded that properly done 
dental work should last much longer than a year (a statement, 
the Board notes, which was based on an inaccurate history 
provided by the veteran), his statement does not address the 
pertinent question involved in this case as to whether the 
dental treatment resulted in additional disability to tooth 
6. 

The veteran himself clearly believes he sustained additional 
disability as the result of the VA dental treatment.  The 
Board notes that although he focuses on his purported 
digestive and speaking disorders, those claimed residuals are 
predicated on whether tooth 6 underwent additional disability 
from VA treatment.  The Board points out that although the 
veteran is competent to provide his observations of symptoms, 
as a layperson, he is not competent to provide an opinion on 
medical causation, including whether the dental treatment at 
issue resulted in additional disability, or whether any such 
additional disability was due to substandard dental care.
 
In sum, the record shows that tooth 6 was in a state of 
disrepair even prior to VA treatment, the records do not 
suggest that the dental care provided in 1997 caused 
additional disability to the tooth, and the only competent 
medical opinion addressing whether the veteran sustained 
additional disability to the tooth as the result of VA 
treatment is against the claim.  The Board accordingly finds 
that the preponderance of the evidence is against the claim.  
Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a dental disability claimed to be caused by 
medical treatment provided by VA is denied. 




II.  Clear and unmistakable error 

The veteran contends that a November 6, 1974, dental rating 
decision which denied service connection for dental trauma to 
teeth numbers 7 to 10, was clearly and unmistakably 
erroneous.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

Damrel, 6 Vet. App. at 245.  See also, Bustos v. West, 179 
F.3d 1378, 1381 (1999) (to prove the existence of CUE as set 
forth in 38 C.F.R. § 3.105(a), the claimant must show that an 
outcome- determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that a clear and unmistakable error is one of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. When attempting to raise a claim 
of clear and unmistakable error, a claimant must describe the 
alleged error with some degree of specificity, and, unless it 
is the kind of error, that if true, would be clear and 
unmistakable error on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Fugo, 6 Vet. App. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991). 

The veteran's service dental records show that at his initial 
dental examination in December 1959, defects were noted in 
teeth numbers 7, 8, 9, and 10.  A November 1961 entry 
documents that those teeth were extracted; the entry does not 
mention any precipitating dental trauma.  A November 1965 
entry in the service treatment records indicate that the 
veteran fell twice, sustaining injury to teeth numbers 11 
through 15, which were stabilized with a bar.  

In September 1974, the veteran requested compensation for 
dental work which had been done on his teeth.  He indicated 
that during his last 6 months of service, he suffered an 
accident which affected his teeth.  

In a dental rating decision of November 6, 1974, the RO 
determined that although records showed that teeth numbers 7 
through 10 were extracted during service, service connection 
could not be granted in the absence of a showing of dental 
trauma to those teeth.  In the same decision, the RO granted 
service connection for teeth numbers 11, 12, 13, 14 and 15 on 
the basis of dental trauma.  The dental examinations 
specifically mentioned in the dental decision were from the 
second period of service.

The letter providing the veteran with notice of the November 
1974 rating decision is not on file.  In December 1974, his 
Congressman forwarded statements by the veteran, one of which 
was addressed to the Chief of Processing and Fee Service 
section of the dental clinic which denied his claim.  In the 
statements, he referenced the denial of service connection 
for teeth 7 through 10, and explained that those teeth were 
extracted because of their inadequate condition; he requested 
reimbursement because they were extracted during service.  
With respect to teeth 11 to 15, he explained that they were 
injured through dental trauma.  

In a December 24, 1974, correspondence, the RO responded to 
the Congressman by explaining that although teeth 7, 8, 9, 
and 10 were extracted in service, the veteran did not file a 
claim for dental treatment within one year of his discharge.  
The correspondence also explained that there was no dental 
trauma to those teeth.

Thereafter, no further communication was received from the 
veteran or any representative until many years later.

The veteran contends that the November 6, 1974, rating action 
is either not final, or, in the alternative, that it 
contained CUE.  As to finality, the veteran contends that he 
never received notice of the dental rating because it was 
sent to the incorrect address and was returned to VA as 
undeliverable.  With respect to CUE, the veteran contends the 
dental rating erred in limiting its consideration to the 
service dental treatment records for his second period of 
service.  He raises a number of allegations concerning 
conspiracies, cover-ups, malfeasance and misfeasance to argue 
that the correct facts were not before the adjudicators.  
Specifically he contends that service dental records 
documenting trauma to teeth 7, 8, 9, and 10 were removed, 
destroyed, or otherwise amended to eliminate all reference to 
the trauma, and that the dental rating therefore was based on 
an incorrect record.  He contends that the true service 
dental records would have shown his teeth were extracted in 
November 1961 as the result of a physical altercation.  He 
also contends that VA was required to afford him a VA dental 
examination before the dental rating was issued.  He does not 
identify any specific law or regulation that the rating board 
failed to apply or erroneously applied, except for 
38 U.S.C.A. § 5107 for the proposition concerning resolving 
reasonable doubt in the veteran's favor.  He instead asserts 
that VA failed to adhere to a number of U.S. Code 
"regulations" found in Part 10, and concerning professional 
standards and policies for dental practice.

Turning first to the finality of the November 1974 dental 
rating, although the actual notice letter is not on file, the 
Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  Although Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  For example, the veteran's understanding to the 
contrary notwithstanding, the address on file with VA at the 
time of the notice letter is the exact same address he 
provided VA with throughout 1974 (as reflected in the same VA 
Form 10-7131 the veteran relies on to demonstrate VA had a 
different address for him).  Nor is there any evidence that 
the letter to the veteran was returned as undeliverable, 
despite his assertion in this regard. 

Most importantly, the veteran demonstrated that he in fact 
did receive the notice letter by taking issue with certain 
aspects of the rating action through his Congressman in 
November 1974.  Based on the above, the Board finds that the 
veteran in fact did receive notice of the November 1974 
dental rating.

Although not raised by the veteran, the Board notes that the 
veteran's November 1974 correspondences can not be construed 
as a notice of disagreement with the dental rating as to the 
matter of service connection for dental trauma.  The 
veteran's letters specifically indicated that the teeth at 
issue were removed for inadequate condition, rather than 
trauma.  He requested service connection on the former basis, 
and not the latter.  Although his statements clearly can be 
accepted as a notice of disagreement with respect to 
entitlement to outpatient VA dental treatment for teeth 7, 8, 
9, and 10 (on a non-trauma basis), the Board notes that the 
RO resolved that issue in September 2005 by granting the 
claim.  Consequently, there is no communication which can be 
construed as expressing disagreement with the November 1974 
denial of dental trauma to teeth 7 through 10.  The November 
6, 1974 dental rating as to that issue therefore is final.

Turning to whether there was CUE in the rating action, the 
veteran first alleges that the proper facts were not before 
the adjudicator at the time of the rating.  He argues that 
the rating action ignored the service dental records for the 
first period of service, and that the service dental records 
were, in any event, incomplete or falsified in some manner.  
The Board points out that although the dental decision itself 
did not specifically reference the dental records from the 
first period of service, those records were clearly on file 
at the time (and had been since October 1974) and considered.  
The NPRC has confirmed that all dental records on file with 
that agency were sent to VA in October 1974.  Moreover, VA's 
December 1974 response to the veteran's Congressman 
specifically noted that dental records from the first period 
of service did not suggest any trauma as a basis for service 
connection.  Although the December 1974 response can not be 
considered as "evidence" considered at the time of the 
November 1974 rating, it can be used for the limited purpose 
of drawing logical inferences concerning what evidence was 
considered by the RO at the time of the decision.  The Board 
points out that prior to February 1990, silence in a rating 
decision can not be taken as showing a failure to consider 
evidence of record.  See Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).

In short, the record shows that the RO did consider the 
service dental records for the first period of service, and 
did draw the conclusion that a dental trauma to teeth 7, 8, 
9, and 10 was not shown by those records.  The Board has 
considered the veteran's allegations concerning missing and 
falsified service records, but points out that extensive 
efforts by he and VA have failed to turn up any new dental 
records.  In sum, the record shows that the facts as they 
were known were before the dental rating board.

The veteran also contends that VA erred in not affording him 
a VA dental examination before denying his claim, and that 
the evidence in any event showed that the teeth at issue were 
lost through trauma.  The veteran has not identified a 
regulation requiring VA to afford him a dental examination, 
and the Board is not aware of one.  Even assuming that VA was 
required to afford him such an examination, such a failure of 
a duty to assist can not constitute CUE.  See Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The veteran has also argued that the evidence compelled a 
grant of service connection.  The record before the rating 
board actually showed that the veteran claimed trauma only 
with respect to the 1965 incident, and did not suggest any 
precipitating trauma for the November 1961 extractions.  Nor 
did the service medical or dental records otherwise suggest 
the presence of dental trauma in relation to the November 
1961 extractions.  There clearly was a basis for the rating 
board's decision, and the veteran's arguments amount to no 
more than mere disagreement as to how the facts were weighed; 
such disagreement does not amount to CUE.  The same is true 
with respect to his contention that the rating board violated 
38 U.S.C.A. § 5107; his contention also amounts to mere 
disagreement as to how the rating Board weighed the evidence.

The veteran has lastly argued that the rating board failed to 
apply or consider unspecified statutes or regulations 
pertaining to the standards for dental practice in service.  
The veteran has not identified any specific statute or 
regulation in that regard, or even explained why VA was 
required to consider any such law or regulation, or how such 
failure to consider any such law or regulation was anything 
more than a failure to weigh the evidence properly.  Such 
sweeping allegations do not amount to CUE.

In sum, the record does not reflect that either the correct 
facts as they were known in November 1974 were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  The veteran's 
contentions with reference to the weighing of evidence do not 
constitute CUE, and neither do his contentions regarding any 
failure in VA's duty to assist.  In short, the Board 
concludes that the November 1974 dental rating decision 
constituted a reasonable exercise of rating judgment under 
the law as it then existed, and that the denial of service 
connection for dental trauma to teeth 7, 8, 9, and 10 was not 
clearly and unmistakably erroneous.  Accordingly, the Board 
has determined that CUE has not been shown in the November 6, 
1974, dental rating action.

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the 
Court held that the proper remedy for the Board, when 
confronted with an inadequately pled CUE claim collaterally 
attacking a VA decision, is to dismiss the challenge without 
prejudice.  In the instant case, the veteran's contentions 
boil down to allegations that the rating board in November 
1974 improperly weighed the evidence or failed in any duty to 
assist him.  As noted previously, such allegations cannot 
establish the presence of CUE in a final rating decision.  
The veteran has not otherwise presented any argument as to 
why CUE exists in the November 1974, rating decision.  In 
accordance with Simmons, the Board concludes that dismissal 
without prejudice of the veteran's claim is appropriate. 

III.  Earlier Effective date

Factual background

The veteran contends that the effective date of the grant of 
service connection for PTSD should be commensurate either 
with the day following his last discharge from service, or 
with the date of his September 1974 claim for dental trauma.

The veteran was discharged from his second period of service 
in May 1966.  The record reflects that no communication from 
him or any representative regarding PTSD or suggesting that 
he had a psychiatric disorder related to service was received 
until November 12, 2004.  On that date, the veteran submitted 
a statement indicating that he had PTSD resulting from the 
trauma in service to teeth 11, 12, 13, 14, and 15.

VA and private treatment records show treatment at various 
points in 2000 and 2001 for public speaking anxiety and 
insomnia; he was noted to drink several cups of coffee each 
day.  Depression and PTSD screens were negative.  In 2003 he 
continued to report public speaking anxiety, without 
reference to service.

At a January 2005 VA examination, the veteran reported 
experiencing PTSD from the 1965 dental trauma.  Following 
mental status examination, the examiner concluded that 
although the stressor identified by the veteran would be 
sufficient to cause PTSD, the veteran did not have PTSD or 
any other psychiatric disorder.

The veteran attended an April 2005 VA examination.  The 
veteran reported that he did a lot of public speaking from 
1973 to 2001.  He indicated that he tended to think about his 
service trauma, and noted that he had resulting blood 
phobias, as well as anxiety about speaking in public because 
his dental prosthesis tended to fall out.  He indicated that 
he had used medication for that anxiety since 1986.  
Following mental status examination, the examiner diagnosed 
the veteran as having simple phobias concerning blood and 
public speaking resulting from the service trauma.  The 
examiner indicated that the veteran did not have a panic 
attack disorder.  The examiner noted that he was using 
version IV-TR of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM) 
as the basis for his diagnoses.

A May 9, 2005 VA mental clinic consultation note indicates 
that the veteran complained of anxiety secondary to service 
trauma.  He reported more symptoms than he did at the January 
2005 VA examination, and the examiner diagnosed the veteran 
as having PTSD related to service trauma, as well as other 
anxiety disorders.  In June 2005, the veteran was diagnosed 
as having PTSD related to military trauma; a panic disorder; 
and simple and social phobias.

Service connection for PTSD was granted in a September 2005 
rating decision, and assigned a 50 percent evaluation 
effective May 9, 2005.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

The record reflects, and the veteran does not dispute, that a 
claim for service connection for PTSD was not filed until 
November 12, 2004, decades after service.  Although he 
appears to argue that the date of service connection should 
be commensurate with the first claim he filed for any 
disorder in September 1974, that earlier claim was not for 
PTSD or even for a psychiatric disorder.

The RO assigned an effective date of May 9, 2005, based on 
evidence showing that the veteran was first diagnosed with 
PTSD on that date.  The Board has reviewed the VA examination 
reports for January 2005 and April 2005, both of which did 
not include a diagnosis of PTSD.  The Board notes that the 
April 2005 examiner in particular used a version of the DSM 
that is not recognized by current regulations.  See 38 C.F.R. 
§ 4.130 (2008).  In any event, given the diagnoses of PTSD 
since May 2005, the Board is inclined to believe that the 
failure to diagnose the disorder in January and April 2005 
was a mere difference in medical opinion.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to service connection arose concomitant with the 
veteran's November 2004 claim.

The Board has considered the provisions of VAOPGCPREC 26-97 
(holding that the addition of PTSD as a diagnostic entity in 
the schedule for rating mental disorders was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a)).  Notably, 
however, the record does not show, and the veteran does not 
contend, that PTSD was diagnosed or present on April 11, 
1980.  As he therefore would not have met all eligibility 
criteria for the liberalized benefit on April 11, 1980, and 
as the records on file show that such eligibility certainly 
did not exist continuously from that date to the date of 
claim, further extension of the effective date is not 
warranted.

Accordingly, as it is undisputed that a claim for service 
connection for PTSD was not filed until November 12, 2004, 
more than one year following the date of the veteran's 
discharge from his last period of service, the Board 
concludes that he is entitled to an effective date of 
November 12, 2004, but not earlier, for the grant of service 
connection for PTSD. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a dental disability claimed to be caused by medical 
treatment provided by VA is denied.

Clear and unmistakable error not having been found in a 
November 6, 1974, dental rating decision which denied service 
connection for dental trauma to teeth 7, 8, 9, and 10, the 
appeal is dismissed without prejudice. 

Entitlement to an effective date of November 12, 2004, for 
the award of service connection for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

In a September 2005 rating decision, service connection for 
teeth 7, 8, 9, and 10 was granted for the purposes of VA 
outpatient dental treatment; the RO continued to deny service 
connection for dental trauma to those teeth.

In February 2006, the veteran submitted a notice of 
disagreement as to the September 2005 determination regarding 
dental trauma to teeth 7, 8, 9, and 10.  The RO has not 
issued a statement of the case on the issue of whether new 
and material evidence has been received to reopen a claim for 
service connection for dental trauma to teeth 7, 8, 9, and 
10.  The record reflects that in a December 2006 internal 
correspondence, the RO determined that the February 2006 
notice of disagreement was subsumed into the already 
perfected appeal concerning the claim for benefits under 
38 U.S.C.A. § 1151. 

Inasmuch as the statutory basis of entitlement for a claim 
for service connection for dental trauma is wholly separate 
from that for a claim under 38 U.S.C.A. § 1151, the Board 
finds that the RO was incorrect in assuming that a response 
was not needed to the February 2006 notice of disagreement.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case (SOC), the Board 
should remand the matter for issuance of a statement of the 
case.  Consequently, the Board must remand the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for dental trauma to teeth 7, 
8, 9, and 10 to the RO for the issuance of an SOC.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should issue a statement of the 
case to the veteran addressing the issue 
of whether new and material evidence has 
been received to reopen a claim for 
service connection for dental trauma to 
teeth 7, 8, 9, and 10.  The veteran 
should be clearly advised of the need to 
file a timely substantive appeal with 
respect to the September 2005 VA 
decision.  If the veteran thereafter 
submits a timely substantive appeal, the 
RO should undertake any other indicated 
development.  If, and only if, a timely 
appeal is submitted, this issue should be 
certified on appeal to the Board. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


